Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/24/22 have been fully considered but they are not persuasive.
As to applicant’s argument on page 7 recites:
“However, neither Kubota nor Suresh discloses a target area in an update picture command to specify one display area to be updated. Therefore, Kubota and Suresh also fail to teach “wherein the control command is an update picture command; the update picture command comprises a target area corresponding to one of the displaying areas; the target area is adapted to specify at least one of the display areas to be updated” as recited in amended claim 1, and cannot cure the deficiencies of Khalid”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck& Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). In this case, Kubota is relied upon to teach an update picture command, and Suresh is relied upon to teach a target area corresponding to one of the displaying areas, the target area is adapted to specify at least one of the display areas to be updated. In addition, Suresh discloses update picture command in paragraph [0097]. Applicant’s remarks merely argue Kubota and Suresh fails to teach the limitations, without addressing the explanation of the claim rejection which is based on disclosure of Khalid as modified by Kubota, Jo and Suresh, and not Suresh alone. In addition, applicant’s remarks do not explain Kubota as modified by Jo and Suresh cannot cure the deficiencies of Khalid. Therefore, applicant’s assertion that the modification of Khalid in view of Kubota, Jo and Suresh, does not teach the claimed invention is not persuasive, because applicant’s remarks are limited to discussion of portions of Kubota and Suresh, rather than the modification as mapped in the rejections. 
In addition, as to applicant’s argument on page 7 recites:
“Therefore, Khalid fails to teach “executing a compress program to compress the file being selected to form a compressed file” as recited in amended claim 1” 
The examiner contests that claim limitation merely discloses compressing the file being selected to form a compressed file, the limitation does not specify how the file is stored. Khalid clearly teaches compress and transmit the compressed file, in paragraph [0111], “All the graphics from block 110 are sending over to block 1800 for compression and encoding” and “The encoded streams are then sent over to the thin laptop”. 
In addition, as to applicant’s argument on page 8 recites:
“Therefore, Kubota fails to teach “then, when the signal connection between the first transmitting module and the second transmitting module is interrupted, the display device operates independently and displays the updated display pictures file on the display module” as recited in amended claim 1, and cannot cure the deficiencies of Khalid.”
Khalid discloses when the signal connection between the first transmitting module and the second transmitting module is interrupted, the display device operates independently and displays new display pictures file on the display module, in paragraph, [0111], “the user powers on a thin terminal, say thin laptop, then he or she connects to a mini-cloud (100) over wireless”. When the signal connection between the thin laptop and the mini-cloud is interrupted, the thin laptop display operates independently and displays new display pictures file on the display module. In addition, as explained above, Khalid as modified by Kubota, Jo and Suresh teaches display updated display picture files.


Claim Objections
Claim 11 is objected to because of the following informalities:
Claim 11 discloses “a CAN-bus transmitting”. It should be changed to “a CAN (Controller Area Network)-bus transmitting”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Khalid (US 2016/0011896) in view of Kubota (US 2007/0222955) in view of Jo et al. (US 2014/0346238) in view of Suresh et al. (US 2013/0219012).
Regarding claim 1, Khalid discloses a data transmitting method of a display device (Khalid, [0006], “a new system and method to transform users' computing needs into a subscription-based services”. Fig. 2 illustrates display, e.g., laptop, desktop), which applies to a transmitting device (Khalid, Fig. 4.2, Mini-cloud 100) and the display device (Khalid, [0111], “decodes the stream and display on user's LCD monitor of the laptop”), wherein the transmitting device comprises a first transmitting module (Khalid, [0102], “Block 1810 represents network interface module that allows the system to communicate with thin terminals connected to mini-cloud”), the display device comprises a processing module (Khalid, [0111], “The decoder component (1910) then decodes the stream and display on user's LCD monitor of the laptop”. The laptop includes a processing module), a second transmitting module (Khalid, [0086], “a communication chip”), and a display module (Khalid, [0086], “FIG. 11 demonstrates a thin laptop connected to a mini-cloud system. The thin laptop works as a thin terminal with display”); the processing module is electrically connected to the second transmitting module, and the display module (Khalid, Fig. 8 illustrates thin terminal B), wherein the second transmitting module is connected to the first transmitting module by signal (Khalid, [0111], “the user powers on a thin terminal, say thin laptop, then he or she connects to a mini-mini cloud (100) over wireless or wired connection on USB cable or Ethernet cable”), and a transmission speed between the first transmitting module and the second transmitting module is smaller than or equal to 10Mbps (bits per second) (Khalid, [0101], “Once graphics data are encoded, they are sending over to thin terminal that can consume as low as 10 Mbps”); the data transmitting method comprising steps of
A. selecting a file on the transmitting device (Khalid, [0082], “generates a special SCSI command (hereinafter, referred to as "D9 command")”. In addition, in paragraph [0111], “All the graphics from block 110 are sending over to block 1800”), 
B. executing a compress program (Khalid, [0111], “All the graphics from block 110 are sending over to block 1800 for compression and encoding”) to compress the file to form a compressed file (Khalid, [0111], “All the graphics from block 110 are sending over to block 1800 for compression and encoding”);
C. sending the compressed file to the display device via the first transmitting module (Khalid, [0111], “The encoded streams are then sent over to the thin laptop”);
D. receiving the compressed file by the second transmitting module of the display device (Khalid, [0111], “The decoder component (1910) then decodes the stream”);
E. decompressing the compressed file by the processing module to obtain the file (Khalid, [0111], “The decoder component (1910) then decodes the stream”. Decode and decompression); and
F. displaying on the display module based on the file (Khalid, [0111], “display on user's LCD monitor of the laptop”).
when the signal connection between the first transmitting module and the second transmitting module is interrupted, the display device operates independently and displays new display pictures file on the display module (Khalid, [0111], “the user powers on a thin terminal, say thin laptop, then he or she connects to a mini-cloud (100) over wireless”. When the signal connection between the thin laptop and the mini-cloud is interrupted, the thin laptop display operates independently and displays new display pictures file on the display module);
Khalid does not expressly disclose “a storage module”;
Kubota discloses a storage module (Kubota, [0091], “a display memory”).
Kubota discloses writing file into the storage module by a processing module (Kubota, [0091], “the image data is decompressed in a display memory in the image processor 214 by the image processor 214”).
Kubota discloses selecting a control command (Kubota, [0082], “generates a special SCSI command (hereinafter, referred to as "D9 command")”),
Kubota discloses wherein the control command is an update picture command (Kubota, [0087], “The seventh byte denotes a CE flag. The CE flag indicates continuation/discontinuation of transmission data”. Continuation is considered update picture command);
Kubota discloses sending the control command (Kubota, [0090], “transmitting the CBW (D9 command) and the display data TD (S204)”);
Kubota discloses receiving the control command (Kubota, [0091], “The projector 200 receives the CBW (D9 command)”); in step F, the file is written into the storage module based on the control command (Kubota, [0100], “stores the received part of the data in a RAM 206 (FIG. 2)”);
It would have obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concept of Kubota’s display memory in the thin terminal, as taught by Khalid. The motivation for doing so would have been providing ability to store and retrieve data for display.
Khalid as modified by Kubota does not expressly “a maximum transmission speed is smaller than or equal to 10 Mbps (bits per second)”;
Jo et al. (hereinafter Jo) discloses a maximum transmission speed is smaller than or equal to 10 Mbps (bits per second) (Jo, [0026], “a maximum speed of 10 Mbps”).
It would have obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concept of Jo’s a maximum speed of 10 Mbps in the thin terminal, as taught by Khalid. The motivation for doing so would have been providing maximum data transmission speed, and supporting multiple slaves and a single master.
In addition, Khalid as modified by Kubota with the same motivation from claim 1 discloses a plurality of display picture files are stored in the storage module (Kubota, [0101], “combines the received plurality of parts of the data to reconfigure the display data and supplies the display data to an image decompression module 242”); the file is a picture file (Kubota, [0089], “The display data TD includes a header ImgH and a compressed image data ImgD”);
Khalid as modified by Kubota and Jo does not expressly disclose “a plurality of displaying areas”;
Suresh et al. (hereinafter Suresh) discloses a plurality of displaying areas (Suresh, Fig. 5 illustrates a plurality of displaying areas).
Suresh discloses display picture files are respectively displayed on the displaying areas (Suresh, Fig. 18 illustrates display picture files are respectively displayed on the displaying areas).
Suresh discloses a target area corresponding to one of the displaying areas (Suresh, [0101], “if the image change occurred in a primary display region, server 106 may identify the display quality as high transmission rate, high image resolution, low degree of image compression, or a combination thereof”); the target area is adapted to specify at least one of the display areas to be updated (Suresh, [0098], “server 106 might not concatenate display regions 1610, 1620, and 1630, but may instead separately transmit display regions 1610, 1620, and 1630 to the client device. A client application running at the client device may render the display area, including display regions 1610, 1620, and 1630 based on received application display data”. For example, display region 1610 is adapted based on received display data to specify at least one of the display areas to be updated); 
Suresh discloses updates one of the display picture files of one of the displaying areas corresponding to the target area (Suresh, [0099], “In step 1730, server 106 may transmit primary display region 1810 to a client device at the determined display quality”. The primary display region is transmitted to a client device is considered updates one of the display picture files of one of the displaying areas corresponding to the target area).
Suresh discloses displaying one of the display picture files, which is updated, on one of the displaying areas corresponding to the target area (Suresh, [0102], “server 106 may transmit an updated frame for a primary display region for every image change that occurs in the primary display region”. The updated frame is displayed (e.g., display module) in the primary display region is considered displays one of the display picture files, which is updated, on one of the displaying areas corresponding to the target area on a display module).
It would have obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the concept of Suresh’s a plurality of display regions and each region can be updated individually to display Khalid as modified by Kubota’s image data. The motivation for doing so would have been delivering display image data to a client device efficiently and cost-effectively.
Regarding claim 8, Khalid as modified by Kubota with the same motivation from claim 1 discloses both of the control command and the compressed file are encapsulated into at least one packet (Kubota, [0082], “generates a special SCSI command (hereinafter, referred to as "D9 command") for sending the display data according to this command”. As shown in Fig. 5, D9 and image data are encapsulated into at least one packet), and the at least one packet is sent via the first transmitting module (Kubota, Fig. 5), the second transmitting module receives the at least one packet and transmits the at least one packet to the processing module to obtain the control command and the compressed file (Kubota, [0091], “The projector 200 receives the CBW (D9 command) and the display data TD”. The projector includes a transmitting module which receives the at least one packet and transmits the at least one packet to the processing module to obtain the control command (i.e., D9 command) and the compressed file (i.e., compressed image data)).
Regarding claim 10, Khalid discloses the first transmitting module is connected to the second transmitting module in a wired way; the transmission speed between the first transmitting module and the second transmitting module is smaller than or equal to 1Mbps (bits per second) (Khalid, [0101], “Once graphics data are encoded, they are sending over to thin terminal that can consume as low as 10 Mbps”. In addition, in paragraph [0111], “wired connection on USB cable or Ethernet cable”).
Khalid as modified by Kubota and Jo with the same motivation from claim 1 discloses the maximum transmission speed (Jo, [0026], “a maximum speed of 10 Mbps”).
Regarding claim 12, Khalid discloses the first transmitting module is connected to the second transmitting module in a wireless way (Khalid, [0111], “connects to a mini-mini cloud (100) over wireless”).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Khalid (US 2016/0011896) in view of Kubota (US 2007/0222955) in view of Jo et al. (US 2014/0346238) in view of Suresh et al. (US 2013/0219012), as applied to claim 1, in further view of Nagy et al. (US 2008/0144501).
Regarding claim 9, though Khalid as modified by Kubota teaches with the same motivation from claim 1 discloses a first time to compress the file to the compressed file (Kubota, [0089], “compressed image data ImgD”) and takes a second time to decompress the compressed file (Kubota, [0091], “decompresses the image data ImgD”);
Khalid as modified by Kubota and Jo is silent with respect to “the second time is smaller than or equal to the first time”;
Nagy et al. (hereinafter Nagy) discloses decompressed file is smaller than or equal to the compressed file (Nagy, [0040], “For lossless compressions, when the transmitted frame is decompressed, the result is identical to the original frame”).
it would have obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the concept of Nagy’s lossless compression to decompress Khalid as modified by Kubota’s image data. the motivation for doing so would have been providing ability to preserve the image quality of individual frames.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Khalid (US 2016/0011896) in view of Kubota (US 2007/0222955) in view of Jo et al. (US 2014/0346238) in view of Suresh et al. (US 2013/0219012), as applied to claim 10, in further view of Simon et al. (US 2005/0281414).
Regarding claim 11, Khalid as modified by Kubota and Jo does not expressly disclose “a UART (Universal Asynchronous Receiver/Transmitter) transmitting module”;
Simon et al. (hereinafter Simon) discloses a UART (Universal Asynchronous Receiver/Transmitter) transmitting module (Simon, [0012], “ability to receive external commands and permit external access to information contained in the databases within the iPod over a serial "UART" port”).
And Simon discloses a second transmitting module and a first transmitting module are identical (Simon, [0012], “ability to receive external commands and permit external access to information contained in the databases within the iPod over a serial "UART" port”. A second transmitting module (e.g., iPod) and a first transmitting module (i.e., external device) is capable of communicating with each other reads on a second transmitting module and a first transmitting module are identical).
it would have obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concept of Simon’s UART connection in the mini-cloud system, as taught by Khalid as modified by Kubota. The motivation for doing so would have been providing low cost and avoiding complicated development of an interface mechanism.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE ZHAI/Primary Examiner, Art Unit 2612